REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Jozuka et al. (JP 2017/057375), Nakako et al. (US 9,676,969) and Wu et al. (US 2016/0230052) for the following reasons:
Jozuka et al. teaches a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer that includes a pressure-sensitive adhesive polymer, wherein the pressure-sensitive adhesive layer includes carbon black particles in a dispersed state, and the carbon black particles dispersed in the pressure-sensitive adhesive layer have an average particle size of 10 nm to 500 nm.
However, Jozuka et al. does not disclose how the average particle size is measured as persuasively argued by Applicant on pgs 7-10 of Remarks filed 08/09/21.
Nakako et al. teaches an adhesive sheet consists of a pressure-sensitive adhesive layer that includes an adhesive polymer, wherein, the adhesive layer includes conductive particles in a dispersed state, and the conductive particles dispersed in the pressure-sensitive adhesive layer have an average particle size of 100 nm or smaller, wherein the average particle size is determined based on a number-based particle size distribution by TEM observation.
However, Nakako et al. fails to teach wherein the adhesive is a pressure-sensitive adhesive and wherein the conductive particles are carbon black as required in claim 21. Further, in light of Applicant’s arguments on pgs 8-9 of Appeal Brief, there would be no motivation to teach carbon black particles into Nakako.
Wu et al. teaches a pressure-sensitive adhesive consists of a pressure-sensitive adhesive layer that includes a pressure-sensitive adhesive polymer, wherein the pressure-sensitive adhesive layer include carbon black particles in a dispersed state.
However, Wu et al. fails to teach wherein the carbon black particles have a number-based particle size as required in claim 21.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  

It is noted that claims 13-19 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
Election/Restrictions
Claim 21 is allowable. Claims 13-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and II, as set forth in the Office action mailed on 03/22/21, is hereby withdrawn and claims 13-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 13-19 include all the limitations of allowable product claim 21, it is noted that present claims 13-19 are allowable over Jozuka et al., Nakako et al. (US 9,676,969) and Wu et al. for the same reasons set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787